                                                                                                                                       Mayer Brown LLP
                                                                                                                                 71 South Wacker Drive
                                                                                                                            Chicago, Illinois 60606-4637

                                                                                                                             Main Tel +1 312 782 0600
                                                                                                                             Main Fax +1 312 701 7711
                                                                      January 7, 2019                                               www.mayerbrown.com


                                                                                                                                   Samuel P. Myler
                                                                                                                            Direct Tel +1 312 701 8461
VIA ECF                                                                                                                     Direct Fax +1 312 706 8273
                                                                                                                                 smyler@mayerbrown.com
Hon. Michael A. Telesca
United States District Judge
Kenneth B. Keating Federal Building
100 State Street
Rochester, New York 14614

Re:    D’Amore v. University of Rochester, 6:18-cv-6357-MAT (W.D.N.Y.)

Hon. Judge Telesca:

        Defendant University of Rochester submits this letter to inform the Court that the parties
have agreed, subject to the Court’s approval, to a one-day continuance of the deadline for
Rochester to respond to the pending complaint in the above-referenced action, thereby setting the
deadline as tomorrow, January 8. The parties have agreed to this continuance in order to allow
them to determine whether they can resolve the lawsuit without further litigation. The parties are
currently engaged in productive settlement negotiations which they are hopeful will eliminate the
need for further court action. Barring any objection by the Court, should the parties not be able to
reach a settlement of the pending action by the end of the day tomorrow, Defendant will file its
response to the pending complaint.

                                                                        Sincerely,



                                                                        /s/ Samuel P. Myler


Cc: All counsel of record (via ECF)




            Mayer Brown LLP operates in combination with other Mayer Brown entities, which have offices in North America,
                  Europe and Asia and are associated with Tauil & Chequer Advogados, a Brazilian law partnership.
